t c memo united_states tax_court northwestern indiana telephone company petitioner v commissioner of internal revenue respondent robert g mussman and myrtis mussman petitioners v commissioner of internal revenue respondent1 docket nos filed date r determined that nitco a local telephone company unreasonably accumulated its earnings_and_profits and therefore was subject_to accumulated_earnings_tax r further disallowed business deductions nitco claimed for legal expenses and determined that nitco was liable for certain additions to tax r determined that m nitco’s president and major shareholder had constructive_dividend income and that m and m’s wife were liable for certain additions to tax held nitco is liable for accumulated_earnings_tax because its accumulated earnings exceeded its reasonable business needs and nitco was availed of 1this court granted petitioners' motion to consolidate to avoid income_tax with respect to its shareholders held further most of the legal expenses in issue are not deductible under sec_162 sec_3 held further m had constructive_dividend income held further nitco is liable for the additions to tax held further m and m’s wife are liable for the additions to tax david j duez gail h morse and roger w wenthe for petitioners marjory a gilbert linda grobe and claire mckenzie for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows northwestern indiana telephone co docket no additions to tax sec sec sec sec year deficiency a a a b dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- -- dollar_figure percent of the interest due on dollar_figure robert g and myrtis mussman docket no additions to tax sec sec sec year deficiency a dollar_figure dollar_figure dollar_figure -- dollar_figure -- -- dollar_figure after concessions the issues we must decide are whether petitioner northwestern indiana telephone co nitco permitted its earnings to accumulate beyond the reasonable_needs_of_the_business during the years and whether nitco was availed of for the proscribed purpose of avoiding income_tax with respect to its shareholders and is liable for the accumulated_earnings_tax under sec_531 for and whether nitco for and is entitled to business deductions for certain legal expenses it incurred and or paid whether petitioner robert g mussman received constructive_dividend income in the years and and whether petitioners are liable for additions to tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first and second supplemental 2unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure stipulations of fact and attached exhibits are incorporated herein by this reference at the time their petitions were filed nitco maintained its principal office in hebron indiana and petitioners robert g and myrtis mussman resided in hebron indiana mr and mrs mussman filed joint individual income_tax returns for and a background on nitco and the mussman family nitco an indiana corporation is an independent telephone company that provides local wire-based telephone services in the five following rural areas located in northwestern indiana roselawn mt ayr demotte lakes of the four seasons and hebron it operates a local telephone company office or exchange in each of these areas in each of the years and nitco had a total of big_number big_number and big_number access lines respectively most of these access lines were for residential customers nitco had relatively few multiline business customers as of nitco had multiline business customers none of whom had lines in excess of since petitioner robert g mussman mr mussman has been nitco's president and chief_executive_officer he has owned approximately percent of nitco's outstanding shares of stock since at least the balance of nitco's outstanding shares has been owned by mr mussman's brother gerald mussman since gerald mussman served as nitco's vice president and petitioner myrtis mussman mrs mussman served as its secretary- treasurer during the years in issue mr and mrs mussman and gerald mussman were nitco's only directors and officers during through and in prior and subsequent years relevant to these instant cases mr mussman was the primary decision maker at nitco he made all final major decisions concerning nitco's operation and how its earnings were spent mr and mrs mussman have two sons rhys mussman rhys and kyle mussman kyle rhys was born in or kyle was born in or each son at various times pertinent to the instant cases worked as a full-time_employee of nitco they also at various times pertinent to the instant cases left nitco's employ to pursue other business ventures for their own accounts including a cable television company business and various cellular telephone company businesses nitco's local telephone business has been a family-owned and-operated business the business was originally owned and operated by mr mussman's father mr mussman began working in the business as a teenager in from about through the time of the trial in the instant cases mr mussman worked as a full-time_employee in the business gerald mussman left the family business in when he took a job with at t when mr mussman's father died in mr mussman inherited his father's nitco shares at various times since nitco offered additional shares of its stock to mr mussman and his brother gerald mussman mr mussman purchased the shares offered to him but his brother declined to purchase additional shares throughout the 1950's nitco's earnings were fairly moderate in nitco's annual net_income was about dollar_figure by however nitco's annual revenue exceeded dollar_figure million in the early 1960's interstate highway was constructed through nitco's service area the completion of the highway spurred development and economic growth in nitco's service area which resulted in increased annual revenue for nitco new subdivisions of homes were built and portions of nitco's service area eventually included bedroom communities composed of individuals who worked in the gary indiana area and in the chicago illinois area nitco's annual revenue and profits began to increase significantly in late as a result of the breakup of the bell system and the entry of other companies into the long- distance telephone service market in competition with at t generally when a long-distance telephone service company like at t originates or places a long-distance call into or from an area serviced by a local telephone company it pays the local telephone company an access charge for_the_use_of its lines prior to the breakup of the bell system at t alone established and prescribed the access charges it paid to local telephone_companies following the breakup of the bell system an independent entity the national exchange carriers association was established and given responsibility over deciding how long- distance call revenues were divided among all telephone service providers b nitco's principal business office and headquarters from about through the time of the trial nitco maintained its principal business office and headquarters in an office building pincite north washington street hebron indiana nitco leased the office building from mr mussman who owned the building and the parcel of land on which the building is situated mr mussman also owned another smaller office building situated on the same parcel of land with the addre sec_301 north washington street hebron indiana prior to its moving into and occupying the newer and larger building pincite north washington street nitco maintained its principal business office at the north washington street building which it leased from mr mussman from through nitco continued to lease the north washington street building from mr mussman from until about date nitco subleased the north washington street office building to rhys' cable television company after rhys' cable television company vacated the premises in date nitco used the north washington street building for storage and later in the fall of moved some of its marketing division employees into the building from through nitco had no plans to build other principal office facilities for itself or to expand and enlarge its offices pincite north washington street in securing office facilities for nitco mr mussman's longstanding practice was to own individually the office building and lease it to nitco as the building's owner mr mussman rather than nitco financed and constructed the building nitco's respective lease agreements with mr mussman on the and north washington street buildings were entered into prior to each building's construction so that mr mussman could use the executed lease agreement to secure financing from a lender to construct the building mr mussman experienced no difficulty in obtaining loans to construct the and north washington street buildings the lease agreements and the mortgages on the buildings served as the security for the lender's loans to mr mussman no enlargement of nitco's offices pincite north washington street occurred from through c nitco's alcatel telephone switching equipment during through nitco replaced the old switching systems at its five exchanges with new digital switching equipment it purchased from alcatel a french manufacturer of telephone switching equipment after it replaced the old switching equipment at its exchanges with the new alcatel switching equipment nitco paid off the remaining purchase money debt of dollar_figure that it owed on the old equipment to the old equipment's manufacturer when nitco ordered the alcatel e10-5 switching equipment for its five exchanges in alcatel had represented to nitco that alcatel would continue to engage in research_and_development efforts that would allow the alcatel equipment that was purchased to be upgraded in future years so as to offer enhanced and improved telephone services in nitco purchased and installed another piece of alcatel switching equipment an alcatel access tandem toll switch at its central office the alcatel e10-5 switching equipment installed in nitco's five exchanges performs switching functions in each exchange and is connected to the alcatel tandem toll switch which provides access to long-distance telephone service carriers equal access and call capability to all of nitco's exchanges with the e10-5 switches and the switch nitco can provide equal access touch-tone services direct long-distance dialing call forwarding call waiting three-way calling speed dialing foreign exchange lines pbx services call tracing and services to all its exchanges in various nitco publications circulated to nitco's customers and employees nitco stated that the alcatel switching equipment it had installed within the past years was state of the art equipment that offered the latest calling features nitco's operating experience with its alcatel equipment has been good in an date response that was submitted by nitco to a service audit report issued by the engineering staff of the indiana utility regulatory commission iurc nitco indicated that alcatel was continuing future research_and_development efforts with respect to nitco's alcatel equipment to support this representation nitco attached to its response a copy of a letter dated date from mr james v parish national sales account manager--itt-alcatel--stating that alcatel was not withdrawing from the north american switching market had no plans to do so and was providing a complete line of support for its switching systems equipment from through sometime in nitco did not obtain any bids on new switching equipment to replace its alcatel switching equipment in nitco for the first time obtained a firm quotation on the price of possible replacement equipment as of the time of trial however nitco has not purchased new switching equipment to replace its alcatel switching equipment d nitco's installation of fiber optic cable although it is more costly than the traditional copper cable still extensively used by local telephone_companies fiber optic cable has certain definite advantages over copper cable the fiber optic cable is much smaller in size and has a greater transmission capacity than copper cable it further allows higher speed transmissions and requires less maintenance than copper cable however from through the time of trial it was not economically feasible for nitco to install fiber optic cable in the homes or business_premises of its customers from until sometime in or kyle was nitco's fiber optic cable specialist during while he was employed as nitco's general manager kyle authored and published a white paper for the independent telephone industry stating that at that time and for the immediate future installation of fiber optic cable by local telephone_companies in residences was not economically feasible in the paper kyle expressed the opinion that there was then no economic justification for local telephone_companies to incur the high cost of installing the fiber optic cable in residences because no significant additional revenues would yet be produced for them from their installation of the cable in residences from through the time of trial nitco has not installed fiber optic cable in residences or in the business_premises of its customers however nitco has installed and utilized fiber optic cable in connection with other parts of its telephone service system its employees have laid and installed the fiber optic cable during through nitco was installing fiber optic cable to connect its five exchanges most of this work to connect its exchanges was completed in and in nitco installed fiber optic cable to a point in its service area where it located a switching device to handle calls to homes using traditional copper cables since nitco has installed fiber optic cables in a few new subdivision areas to service homes in the subdivisions that had copper cables in addition to the fiber optic cable's better performance and reliability and its potential future capacity for offering other new or enhanced services that might become available the fiber optic cable was cheaper to install in these subdivision areas because of its smaller size e nitco's billing and collections work prior to in addition to billing and collecting payments for its own local telephone services nitco billed and collected payments for long-distance calls from customers in its service area who utilized at t's long-distance telephone services with respect to the long-distance payments it collected on behalf of at t nitco subtracted the access charges due to it as well as an administrative and collection fee and then was required to remit the balance of the long-distance payments to at t nitco owned an ibm computer which it used to help perform its billing and collections work in late at t took back the long-distance billing and collections function that nitco previously performed for at t with respect to long-distance calls in date nitco and bank of illinois entered into a 3-year contract under which bank of illinois agreed to perform nitco's billing and collections work in a date nitco publication circulated to its employees nitco announced that the new nitco billing system to be operated by bank of illinois would help to improve service to nitco's customers and increase the productivity of nitco's employees another reason why nitco entered into the contract was because the ibm computer that nitco owned could not provide all the information on long- distance calls that nitco was required to furnish to at t the contract was subsequently taken over from bank of illinois by another company communications data group cdg as of date although it had experienced some problems with the billing and collections work done nitco was still utilizing cdg's billing and collections services at a meeting on date attended by nitco personnel and cdg personnel at the offices of nitco's attorneys nitco and cdg agreed that nitco would continue to utilize cdg's billing and collections services however the problems with the billing and collections work done for nitco persisted in nitco purchased and paid approximately dollar_figure for a new computer to perform its own billing and collections work nitco also hired additional employees to operate the new computer and to perform this work thereafter employees of nitco utilized this computer to perform nitco's billing and collections work during through nitco had no specific and definite plans to buy a computer to perform its billing and collections work f long range planning and discussions concerning a proposed airport in or near nitco's service area at various times during through long-range planning and discussions were taking place concerning a proposed new airport in indiana to service the chicago illinois area proponents of the airport project anticipated that the proposed airport eventually would be needed because chicago's o'hare airport was already being heavily used the proponents believed that as o'hare airport's maximum air traffic capacity was reached which some of them predicted could occur as early a sec_2010 through much of the increased air traffic to the chicago area would have to be accommodated at a new indiana airport during the years in issue of the possible sites in indiana discussed for the proposed airport were either in or near nitco's service area however a final_decision concerning the building of the airport and the selection of its site was not likely to be made for a number of years as of the time of trial no decision had yet been made concerning the building or site of the proposed airport and there were no current plans to build the airport in or near nitco's service area g cellular telephone and long-distance telephone service license applications filed by mr mussman nitco and another company mr mussman controlled in order to offer cellular telephone or long-distance telephone services in a specific area the potential service provider must first apply for and obtain authorization from either the federal communications commission fcc or an appropriate state regulatory agency during the 1980's the fcc held lotteries to select the applicants to whom it would issue licenses to build and operate cellular telephone systems serving various areas of the united_states the fcc issued two types of cellular telephone licenses on frequency b only to local wire-line telephone_companies their owners and affiliates who were under the common_control of local telephone_companies and or their owners and on frequency a to anyone else other than local telephone_companies owners of local telephone_companies and their affiliates if a cellular telephone licensee failed to provide the required level of cellular telephone service to the entire area covered under the license issued to it within a 5-year period then the fcc could take back the license to the unserviced portion of the licensee's service area and issue a new license to another qualified applicant to provide cellular telephone service to the unserviced portion of the area in lukas mcgowan nace gutierrez lmn g a washington d c law firm that specializes in communications law prepared and filed with the fcc at least cellular telephone license applications on behalf of either mr mussman kyle or rhys previously in rhys applied for and was tentatively selected to be awarded two licenses to furnish cellular telephone services in enid oklahoma and in asheville north carolina respectively rhys' enid oklahoma and asheville north carolina cellular telephone business activities were conducted by him through dial one mobile a company rhys solely owned almost all the applications lmn g filed in were for kyle and rhys during nitco paid the filing fees with respect to the license applications and deducted the payments petitioners have conceded that nitco should not have deducted these payments of mr mussman's kyle's and rhys' license application filing fees lmn g also performed a substantial amount of other legal work for nitco and the mussman family during the years in issue mr mussman's hagerstown maryland and cumberland maryland-west virginia cellular telephone license applications on or about date mr mussman filed with the fcc two cellular telephone license applications to provide cellular telephone services in the hagerstown maryland and the cumberland maryland-west virginia areas respectively an lmn g attorney prepared the two applications nitco had no interest in the above license applications the applications stated that mr mussman was the applicant and that nitco had no interest in the licenses being sought nitco's indiana rural statistical_area number one cellular telephone license application and serv-u-cellular inc in nitco certain other local wire-line telephone_companies and or affiliates of other local wire-line telephone_companies filed competing applications with the fcc for a license to provide cellular telephone service in the rural statistical number one area in indiana mr mussman's intention and plan was to transfer the cellular telephone license rights that nitco obtained to serv-u-cellular inc serv-u-cellular a corporation that he and one or more of his sons individually would own at that time when competing cellular telephone license applications were filed by local wire-line telephone_companies and or their affiliates it was a common occurrence for some license applicants to join subsequently in a partnership to build and operate the cellular telephone system that serviced the area as_a_result_of_an_agreement among various applicants who sought the rural statistical number one area cellular telephone license they agreed to withdraw their license applications to service the area as follows all the applicants except a company called ameritech would withdraw their applications to service the area's northern portion and all the applicants would either withdraw or amend their applications so that nitco and certain of the other applicants could form and participate in a partnership to service the area's southern portion subsequently rsa a limited_partnership was formed for this purpose ameritech further agreed to pay the other applicants dollar_figure each for their agreement to cede the northern portion of the rural statistical number one area to ameritech on or about date an lmn g attorney sent letters advising the other participants in rsa that serv-u- cellular rather than nitco would be a limited_partner in the rsa limited_partnership the attorney's letter to them stated that serv-u-cellular was a newly formed subchapter_s_corporation whose shares of stock were owned by individual members of the mussman family and that mr mussman would own and vote percent of serv-u-cellular's shares by date the rsa partnership_agreement was amended to reflect serv-u-cellular's substitution in place of nitco as a limited_partner in the rsa limited_partnership under the original rsa partnership_agreement entered in mid- nitco and the other partners had agreed that subsidiaries or affiliates of a partner would be allowed to assume the partner’s rights and obligations in and to the partnership in serv-u-cellular received dollar_figure as a result of the agreement to cede the northern portion of the rural statistical number one area to ameritech nitco received the dollar_figure from ameritech and paid it to serv-u-cellular pursuant to mr mussman's plan serv-u-cellular was to be owned individually by him and rhys mr mussman was to own percent and rhys was to own percent of serv-u-cellular's outstanding shares of stock mr mussman subsequently decided to abandon his plan that he and rhys individually own serv-u-cellular as a result of the internal revenue service’s irs commencement of the examinations that led to the instant proceedings on its return dated date nitco reported in its income dollar_figure of the dollar_figure payment that serv-u-cellular had received from ameritech attached to its form_1120 for the tax_year serv-u-cellular notified the irs of the termination of serv-u- cellular's s_corporation status as a result of the transfer of all its shares to nitco on date however on its annual reports for and to the fcc and the indiana utility regulatory commissioner iurc nitco did not report that it had any subsidiaries dial one usa inc dial one usa inc dial one usa was a wholly owned subsidiary of intelcom inc intelcom mr mussman was the principal_stockholder of intelcom in dial one usa petitioned the iurc for a certificate of territorial authority for authorization to be a reseller of long-distance telephone services in connection with the petition mr mussman essentially acknowledged that he owned dial one usa through intelcom but stated that there was no affiliation between nitco and dial one usa at that time the iurc had certain concerns with respect to a local telephone company's having a long-distance telephone service affiliate after reviewing dial one usa's application the iurc staff requested further information concerning the allocation of dial one usa's expenses between it and nitco in date dial one usa moved to dismiss its application and did not provide the information the iurc staff requested nitco had paid certain legal and other expenses of dial one usa and had paid certain legal expenses attendant to the incorporation of dial one usa's parent intelcom h possible acquisition of other local telephone_companies by nitco or the mussman family during the years in issue mr mussman on several occasions had asked certain individuals with whom he was acquainted including an accountant an attorney and a communications consultant to apprise mr mussman of potential opportunities to acquire other local telephone_companies on the record presented in the instant cases it is not clear whether mr mussman intended and planned to have nitco or individual members of the mussman family ultimately acquire other telephone_companies in nitco contacted two local telephone_companies about the possibility of acquiring them one telephone company replied that it was not for sale the other company never responded to nitco's inquiry additionally in rhys visited another local telephone company located in tennessee to examine its operations and to discuss its possible purchase rhys' trip took place after the irs’ commencement of the examinations that resulted in the instant cases from through the time of trial nitco did not enter into a contract to purchase another local telephone company i nitco's provision of financial assistance to mr mussman's sons and various companies the sons owned rhys and northwestern indiana catv inc prior to northwestern indiana catv inc nicatv a corporation that rhys owned applied for and was issued a license by the fcc to offer cable television services in certain areas in indiana nitco provided local telephone services in these same areas to help rhys and nicatv obtain the financing needed to build nicatv's cable television system mr mussman personally guaranteed the bank loan to nicatv from through nitco's employees helped construct nicatv's cable television system from through about date nicatv maintained its offices at the north washington street building that it subleased from nitco it further leased or subleased from nitco a small area of cleared land located behind nitco's office building pincite north washington street and telephone pole space for cable television attachments in and nitco paid a total of at least dollar_figure and dollar_figure respectively in utility bills at the north washington street building nitco had no ownership_interest in nicatv or in nicatv's cable television facilities in rhys nicatv and nitco became involved in a dispute before the fcc concerning whether nicatv was an affiliate of nitco the fcc later took the position that nicatv was a nitco affiliate in large part because of the extensive financial support and other assistance nicatv and rhys received from mr mussman and nitco this dispute continued for a number of years and was not resolved until after rhys sold nicatv to an unrelated party in date the fcc proceedings and other related legal proceedings that arose from this dispute are discussed more fully infra the cable television system construction work and other various activities nitco engaged in from to with respect to nicatv were not undertaken by nitco with a profit_motive as of about nitco's books reflected that rhys and nicatv owed nitco in excess of dollar_figure in date rhys sold nicatv for about dollar_figure million although rhys received sufficient cash from his sale of nicatv to discharge this dollar_figure debt to nitco the debt owed to nitco remained unpaid on the annual report it filed with the iurc in date nitco indicated that it had written off as uncollectible its dollar_figure receivable with respect to rhys and nicatv and stated that this was a non-deductible write-off for tax purposes nitco's payment to rhys and its purchase of a country club membership for rhys rhys left nitco's employ and was no longer an employee of nitco after date however during nitco continued to pay rhys a salary provided him with health_insurance_coverage and allowed him to participate in nitco's retirement_plan as a result of the fcc's taking issue with these payments and benefits that nitco provided to rhys on or about date an attorney representing nitco advised the fcc that rhys would no longer serve as a consultant to nitco and indicated that nitco's provision of such money and benefits to rhys would cease as indicated above the dispute between nicatv nitco and the fcc continued for some time and was not resolved until after rhys' date sale of nicatv additionally in the date complaint nitco and rhys filed in the constitutional challenge action discussed infra nitco alleged that rhys did not receive compensation from nitco and had no formal responsibilities at nitco on date nitco paid dollar_figure to rhys in early nitco purchased individual memberships at a local country club on behalf of several of its employees and on behalf of rhys nitco paid an dollar_figure initiation fee to obtain rhys' club membership at this point rhys had not yet sold nicatv and was not an employee of nitco blue mountain cellular telephone inc fibercomm inc and bmct l p in fibercomm inc fibercomm a corporation solely owned by kyle applied to the fcc for a license to provide cellular telephone services in the rural statistical number three area in oregon on date the fcc issued fibercomm a cellular telephone license to the area fibercomm previously had obtained a financing commitment from an unrelated party to help it construct its oregon cellular telephone system although fibercomm's cellular telephone system began operating in date and as of date fibercomm had subscribers to the system's cellular telephone services further construction work with respect to the system was needed in date fibercomm assigned its oregon rural statistical_area number three cellular telephone license to blue mountain cellular telephone inc bmct another corporation solely owned by kyle bmct was formed in date in late bmct entered into an agreement to purchase for dollar_figure a cellular telephone license and other assets from wkbn broadcasting corp wkbn bmct and wkbn were unrelated parties during its negotiations with bmct wkbn was advised and represented by a large nationally known law firm the above purchase of the cellular telephone license and other assets would allow bmct to operate a cellular telephone system in the rural statistical number eight area of washington state although wkbn's cellular telephone system for the area began operating in date and as of date there were subscribers to the system's cellular telephone services further extensive construction work with respect to the system was needed to help effectuate its purchase of the washington rural statistical_area number eight cellular telephone license and other assets in late bmct applied to a local indiana bank for a letter_of_credit for approximately dollar_figure million the bank issued the letter_of_credit after mr mussman executed an agreement pledging certain of nitco's assets including certain certificates of deposit and interests in various governmental securities to cover the bank's potential liability under the letter_of_credit in addition in nitco loaned bmct dollar_figure to use as a downpayment on bmct's purchase of the cellular telephone license and other assets on or about date nitco loaned bmct another dollar_figure million so that the principal_amount of nitco's outstanding loans to bmct totaled in excess of dollar_figure million with this additional dollar_figure million loan from nitco bmct was then able to conclude its purchase of the cable telephone license and other assets from wkbn on date as a result the above letter_of_credit issued by the local indiana bank was canceled at about the time of its date acquisition of the washington rural statistical_area number eight cellular telephone business bmct arranged to borrow another dollar_figure million from an unrelated third party to finance further construction of the washington cellular telephone system to help bmct obtain the dollar_figure million loan from this third party nitco agreed to subordinate its prior loans to bmct to the third party's loan 3an explanatory note to the date financial statements of bmct l p the limited_partnership that bmct fibercomm and nitco subsequently formed reflects that the dollar_figure purchase_price paid_by bmct was allocated to the license and other assets that were acquired as follows land and buildings dollar_figure cellular license big_number equipment big_number warranties big_number consulting agreement big_number noncompete agreement big_number total dollar_figure thus the third party generally would enjoy priority over nitco with respect to having the third party's dollar_figure million loan repaid by bmct kyle ceased being an employee of nitco around the middle of he then moved to the pacific northwest and resided there in and in order to conduct bmct's and fibercomm's respective operations in and nitco paid kyle an annual salary of dollar_figure and dollar_figure respectively additionally from the middle of through date kyle continued to be covered under nitco's retirement_plan and continued to receive coverage under nitco's dental and health insurance plans during and bmct made no interest and principal payments on the loans it received from nitco during the latter part of mr mussman proposed to kyle that bmct fibercomm and nitco form a limited_partnership that would undertake to build and operate the oregon rural statistical_area number three and washington rural statistical_area number eight cellular telephone systems mr mussman told kyle that he just wanted nitco to have a short-term investment that paid a guaranteed annual return in late kyle sold to rhys a 46-percent stock interest in bmct for dollar_figure and a 46-percent stock interest in fibercomm for dollar_figure by the end of bmct owed a total of approximately dollar_figure million in principal and interest on the loan it received from the unrelated third party in addition to the dollar_figure million it owed to nitco by about date bmct fibercomm and nitco had formed bmct l p the bmct limited_partnership although the bmct limited partnership's formation was actually concluded and finalized by them in date the bmct limited partnership's written partnership_agreement stated that the partnership_agreement was made and entered into by them as of date the partnership_agreement provided that bmct and fibercomm would serve as the general partners and that nitco would be a limited_partner in the bmct limited_partnership there were no other partners in the bmct limited_partnership bmct and fibercomm contributed all their assets subject_to all their liabilities to the bmct limited_partnership nitco contributed to the bmct limited_partnership the loans it had previously made to bmct interest that had accrued with respect to the loans and certain equipment the formation of the partnership was not an arm's-length_transaction among bmct fibercomm and nitco the respective partnership interests that bmct fibercomm and nitco received in the bmct limited_partnership were not commensurate with and bore no reasonable relationship to their relative capital contributions to the bmct limited_partnership considering the relative amount of nitco's capital_contribution nitco's limited_partnership_interest was a substantially lesser interest than what nitco should have obtained had it been dealing at arm's length with the other two partners bmct and fibercomm in addition to nitco's detriment the partnership_agreement greatly overvalued bmct’s and fibercomm's capital contributions to the bmct limited_partnership the partnership_agreement provided that nitco would receive annual guaranteed payments from the limited_partnership equal to percent of nitco's capital_contribution the partnership_agreement also provided that any remaining cash_flow and operating profits would be allocated percent to bmct and fibercomm the general partners and percent to nitco the only limited_partner in the event that the bmct limited_partnership was liquidated the proceeds were to be distributed to the extent of and in proportion to the positive balances in the partners' capital accounts prior to the latter part of mr mussman and nitco had not engaged in any discussions with kyle about the formation of a cellular telephone partnership between bmct and nitco in date the irs issued the respective notices of deficiency to petitioners that are the subject of the instant cases as a result of certain legal advice he and nitco received from attorneys with the law firm of mcdermott will emery mw e mr mussman decided to have nitco's loans to bmct converted to a limited_partnership_interest in a partnership to be formed among bmct fibercomm and nitco a mw e attorney previously had represented mr mussman and nitco during the examinations that led to the irs’ issuances of the notices of deficiency in the instant cases mw e attorneys also represented nitco in the formation of the limited_partnership pursuant to their partnership_agreement the partners valued their respective capital contributions to the bmct limited_partnership as follows general_partner description value bmct all assets subject_to all dollar_figure-0- liabilities fibercomm all assets subject_to all big_number liabilities limited_partner description value nitco subordinated promissory note dollar_figure dated date from bmct in the principal_amount of dollar_figure together with interest accrued thereon of dollar_figure and the contribution of equipment worth dollar_figure on the bmct limited partnership's date financial statements the partners' formation of the partnership was not treated as being an arm's-length_transaction among the partners certain notes to the bmct limited partnership's date financial statements concerning the relative capital contributions made by bmct fibercomm and nitco explained in pertinent part the shareholders of bmct and fibercomm are also related to the majority shareholder of nitco because the partners are all related entities the assets contributed to the partnership were recorded at book_value for financial reporting purposes contributed assets and liabilities at book_value are summarized as follows bmct fibercomm nitco cash dollar_figure dollar_figure dollar_figure other current_assets big_number -- -- cellular communica- big_number big_number -- tions assets licenses big_number big_number -- intangibles current liabilities big_number -- -- long-term debt big_number big_number big_number net capital big_number big_number big_number contributions the limited_partner has contributed certain equipment for use by the bmct limited_partnership the value of which has not been reflected in the assets or capital accounts in addition interest of dollar_figure was accrued on the note to the limited_partner prior to its conversion to a capital_contribution on date shortly before the trial in the instant cases nitco's interest in the bmct limited_partnership was redeemed for about dollar_figure million although petitioners offered expert witness testimony at trial as to the value of the oregon rural statistical_area number three and washington rural statistical_area number eight cellular telephone businesses as of date their experts’ appraisal reports grossly inflated the actual value of these cellular telephone businesses one appraisal report concluded that fibercomm's oregon rural statistical_area number three cellular telephone business free and clear of any encumbrances was worth dollar_figure as of date the other appraisal report concluded that the washington rural statistical_area number eight cellular telephone business free and clear of any encumbrances was worth dollar_figure as of date these inflated valuations were based on revenue projections of the mean annual revenue produced by certain other cellular telephone businesses and were not based on revenue projections of the subject cellular telephone businesses' expected future financial operating results the appraisal reports failed to elaborate specifically with respect to exactly how comparable these other cellular telephone businesses were to the subject businesses as indicated above the subject businesses' cellular telephone systems still required further extensive 4each of the appraisal reports stated in pertinent part the subscriber and financial projections presented in this report and used to value the subject cellular telephone business are intended to reflect mean expectations in the marketplace these projections are based on information contained in financial analyses of the industry and the expectations implied by recent comparable sales these assumptions may differ from projections made for operational purposes the projections presented in this report therefore include both the current industry results and the significant upside potential of the industry construction work moreover while the washington cellular telephone business was appraised to be worth in excess of dollar_figure million bmct in late had contracted to purchase this business for approximately dollar_figure million following arm's-length negotiations between bmct and the seller an unrelated party see note supra p the record does not show that the washington cellular telephone business appreciated greatly in value shortly after bmct purchased it in late additionally as indicated above kyle sold 46-percent stock interests in bmct and fibercomm the two corporations that owned the two businesses to rhys for dollar_figure apiece in late date kyle testified that the price paid to him by rhys for the fibercomm shares represented what a willing buyer would have paid a willing seller 5an explanatory note to the date financial statements of bmct l p stated in pertinent part operations bmct l p is principally engaged in the ownership and operation of cellular telephone systems the company has been in a start-up phase in which its activities have primarily concentrated on the acquisition of cellular licenses and the construction and initial operation of cellular systems as a result the company has experienced substantial net losses and has had insufficient internally generated funds to cover capital and operating expenditures and debt service management anticipates that it will continue to incur substantial losses and will not be able to generate sufficient cash from operations to meet expenditure requirements over the next few years j certain legal expenses which nitco paid during the years in issue nitco paid substantial fees to various attorneys and law firms in connection with certain legal proceedings and other legal matters most of the legal expenses that are in dispute between the parties are attributable to proceedings that were commenced before the fcc in concerning whether nicatv the cable television company rhys owned was an affiliate of nitco or are attributable to subsequent related legal proceedings that were brought as a result of the fcc proceedings divestiture action on date another cable television company that was a competitor of nicatv filed a complaint with the fcc against rhys mussman d b a nicatv and nitco the complaint alleged that nicatv and nitco were affiliated companies engaged in discriminatory and anticompetitive conduct in violation of the communications act and the fcc's telephone company cable television company cross-ownership rules in its complaint the other cable television company sought damages and a cease and 6the fcc’s cross-ownership rules generally prohibited a local telephone company from offering cable television services to the viewing public within its telephone service area either directly or indirectly through an affiliated company the fcc’s rules broadly defined affiliation to include any financial or business relationship between the telephone company and the cable television company except the common carrier-user relationship desist order against nicatv and nitco on date the fcc after concluding that nicatv and nitco were affiliated companies and that they had violated the fcc's cross-ownership rules ordered nicatv and nitco to divest all cable television facilities constructed in violation of the fcc's rules and terminate all improper affiliations between nicatv and nitco and undertake to negotiate a good_faith settlement of the cable television company-complainant's claim for damages the fcc further proposed to impose a dollar_figure fine against nitco on date the fcc denied nitco's motion for reconsideration and reaffirmed its prior date order in date nicatv and nitco concluded a settlement with the cable television company-complainant that disposed of the complainant's claim against them the fcc however declined to terminate the proceedings and rescind its prior orders requiring nicatv and nitco to divest themselves of the cable television facilities until about nitco and nicatv continued to dispute the validity of the fcc orders requiring a divestiture of the cable television facilities at various times during the period from date through they sought to have the fcc's actions reviewed and invalidated by the united_states court_of_appeals for the district of columbia circuit and the united_states supreme court ultimately the court_of_appeals upheld the fcc's actions and the supreme court denied nitco and nicatv's petition for a writ of certiorari see 872_f2d_465 d c cir cert_denied u s these proceedings involving nicatv and nitco before the fcc the court_of_appeals for the district of columbia circuit and the supreme court are collectively referred to for convenience as the divestiture action enforcement action during and after learning that nicatv and nitco were commencing appellate proceedings to have the fcc's orders reviewed by the court_of_appeals for the district of columbia circuit the fcc offered to them the option of placing the alleged unlawfully constructed cable television facilities in trust pending the outcome of the appellate proceedings nicatv and nitco however were unable to reach an agreement with the fcc concerning such a_trust as the fcc among other things proposed that any appreciation in the cable television facilities during the period that the facilities were held in the trust be contributed to charity if the fcc's position were sustained the court_of_appeals for the district of columbia circuit subsequently declined nicatv and nitco's request to have the fcc orders stayed when nicatv and nitco further declined to divest themselves of the cable television facilities the fcc referred the matter to the department of justice for purposes of enforcing the fcc's divestiture orders against nicatv and nitco in early the united_states brought suit against nicatv and nitco in the united_states district_court for the northern district of indiana for enforcement of the fcc's divestiture orders these proceedings before the district_court are referred to for convenience as the enforcement action constitutional challenge action during the course of the above divestiture action nicatv and nitco later tried to raise certain issues with respect to the constitutionality of the communications act and the fcc's cross- ownership rules the fcc and the court_of_appeals for the district of columbia circuit however essentially held that these constitutional issues were not properly before them northwestern ind tel co v fcc f 2d pincite on date rhys and nitco filed a declaratory_judgment action against the fcc in the united_states district_court for the northern district of indiana requesting that the district_court declare unconstitutional an fcc cross-ownership rule imposed against rhys in the complaint it was alleged that rhys wished to buy shares of stock in nitco from mr mussman but was unable to do so under the fcc’s cross-ownership rules in light of his ownership of nicatv these proceedings before the district_court are referred to for convenience as the constitutional challenge action attribution of legal expenses nitco incurred and or paid to various legal proceedings and other legal matters during and the attorney’s fees in issue that nitco incurred and or paid to the law firm of baker hostetler b h were attributable to the following legal proceedings and other legal matters year amount proceeding or matter dollar_figure at t negotiations dollar_figure constitutional challenge action dollar_figure dial one mobile dollar_figure divestiture action dollar_figure enforcement action dollar_figure nitco business plan dollar_figure at t negotiations dollar_figure constitutional challenge and divestiture action dollar_figure dial one mobile dollar_figure rsa dollar_figure postal service investigation dollar_figure unknown respondent concedes that the above fees paid to b h for at t negotiations and the nitco business plan are deductible by nitco the dial one mobile matters concerned the company that rhys owned which was engaged in activities with respect to cellular telephone systems in asheville north carolina and enid oklahoma nitco had no interest in dial one mobile the postal service investigation involved a matter in which certain documents and records of nicatv's were seized from nicatv's business offices during and the attorney’s fees in issue that nitco incurred and or paid to the law firm of lmn g were attributable to the following legal proceedings and other legal matters year amount proceeding or matter dollar_figure constitutional challenge divestiture and enforcement actions dollar_figure unknown dollar_figure constitutional challenge divestiture and enforcement actions dollar_figure dial one usa trademark dollar_figure rsa dollar_figure unknown dollar_figure constitutional challenge divestiture and enforcement actions dollar_figure dial one usa dollar_figure rsa dollar_figure sprint contract dollar_figure unknown the sprint work referred to above concerned the negotiation of a contract between dial one usa and sprint during and nitco incurred and or paid to the law firm of williams connolly w c attorney’s fees that were attributable to the following legal proceedings and other legal matters year amount proceeding or matter dollar_figure constitutional challenge action dollar_figure constitutional challenge action dollar_figure dial one mobile the dial one mobile work listed above was billed by w c to rhys not to nitco petitioners concede that the dollar_figure is not deductible by nitco and represents constructive_dividend income to mr mussman during nitco made certain legal expenditures totaling dollar_figure for which it claimed no deduction a portion of these expenditures in the amount of dollar_figure was recorded by nitco in an account called cellular telephone investment the remaining dollar_figure of the expenditures was recorded by nitco in an account called other investments the dollar_figure in legal expenditures was attributable to the following matters payee amount matter andrew kurth dollar_figure dial one mobile b h dollar_figure dial one mobile emci dollar_figure purchase of cellular telephone publications handlon handlon dollar_figure work for dial one usa and intelcom dollar_figure work for fibercomm dollar_figure unknown dollar_figure incorporation of northwestern indiana cellular lmn g dollar_figure work for rhys dollar_figure indiana rsa venture dollar_figure conceded by petitioners to be constructive_dividend to mr mussman unknown dollar_figure unknown on the record presented in the instant cases it is not clear whether the purchase of cellular publications referred to above furthered nitco's interests and was of direct and substantial benefit to nitco or instead was primarily of benefit to individual members of the mussman family the northwestern indiana cellular matter referred to above concerned a corporation that was originally formed to hold cellular telephone interests but which subsequently was abandoned it is not clear whether mr mussman planned to have nitco rather than the individual members of the mussman family own northwestern indiana cellular and whether mr mussman planned to have it hold cellular telephone interests that nitco rather than individual members of the mussman family owned k nitco's earnings and dividend payment history current liquid_assets working_capital needs and records documenting its specific future business needs and plans nitco maintained its books and filed its income_tax returns on a calendar_year basis utilizing an accrual_method of accounting during through nitco's gross_receipts and its accumulated_earnings_and_profits accum e_p were as follows yearly increase year gross_receipts accum e_p in accum e_p dollar_figure dollar_figure -- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during through nitco's current_assets consisted mostly of cash or other liquid_assets its customer accounts_receivable and national exchange carriers association accounts_receivable ie long-distance call access charges were billed monthly during through nitco's net current liquid_assets as adjusted by two loans it made respectively to a local indiana bank's employee stock_option plan and to the bank's president and if not depleted by certain payments it made to support the individual mussman family members during these years would have been as follows year net current liquid_assets dollar_figure big_number big_number nitco's working_capital requirements for and were dollar_figure dollar_figure and dollar_figure respectively 7after its renegotiation in date the esop_loan essentially was required to be repaid to nitco on nitco's demand the dollar_figure loan to the bank president occurred on date and was made out of a loan repayment nitco received from the esop although a promissory note bearing a date execution date was later issued by the bank president the note obligated the bank president to repay the dollar_figure loan to mr mussman rather than to nitco in years from through nitco maintained no written records documenting its specific future business needs and plans from through nitco did not declare and pay any formal dividends to its shareholders l examinations conducted of petitioners' returns notices of deficiency nitco's petition and subsequent formal discovery conducted by respondent in the instant cases on or about date a revenue_agent contacted and apprised mr mussman and nitco that the agent would be conducting an examination in an information_document_request dated date to nitco the revenue_agent among other things asked nitco to elaborate with respect to its plans concerning the use of its accumulated earnings the agent's request in pertinent part stated during my first visit you enumerated the following potential uses of the company's retained earnings at the present time the company is involved in expansion the company has a plan to introduce fiberoptics to its system engineering estimates have not been made for the system the company is developing a cellular telephone capability for the area this area is a rsa rural statistical_area this development is being shared with two other companies monan and pulaski-white however the family members not the company made the investment the company would like to acquire the monan telephone exchange there have been negotiations but nothing has been put in writing about this the company is closely held as a result there are no formal annual meetings or minutes are there any other planned uses of these funds on or about date two mw e attorneys advised the revenue_agent that they would be representing nitco during the examination by letter dated date one of the mw e attorneys further advised the revenue_agent among other things nitco had not yet completed its review of the planned uses for its accumulated earnings and nitco was not willing to consent to an extension of the period of limitations on assessment and collection of its tax_liability with respect to the mw e attorney's date letter in pertinent part stated you have also asked the company to identify the potential uses of net liquid_assets and accumulated earnings we have recently been retained by the company for purposes of this representation and are in the process of reviewing the corporate documentation and interviewing the officers when that process has been completed we will provide you with a full statement concerning the historic purposes for accumulating net liquid_assets and earnings although the process is far from complete the list included in your date document request overlooks the largest and most obvious need for net liquid_assets that is the preservation of financial strength to cope with the uncertainty present in the telecommunications industry during the period under audit those uncertainties concern technical developments and regulatory governance and management succession as counsel to the company we have advised them not to extend the statute of limitation for the year for purposes of audit while we generally recommend extensions of the statute for purposes of appellate review of a case we do not recommend extension of the statute for purposes of audit in our view the time pressure you face for the year is the product of your or your supervisor's decision to open with so little time remaining on the statute respondent subsequently notified nitco of the proposed determination against nitco with respect to accumulated_earnings_tax liability for and nitco chose not to respond and did not file a statement concerning the grounds on which it relied to establish that its earnings were accumulated to meet its reasonable business needs in date respondent issued respective notices of deficiency to mr and mrs mussman for and and to nitco for and with respect to the accumulated_earnings_tax liability asserted against nitco the notice_of_deficiency issued to nitco stated in pertinent part b sec_531 tax it is determined that you were availed of for the purpose of avoiding the income_tax with respect to your shareholders by permitting earnings_and_profits to accumulate instead of being divided or distributed during the taxable years and accordingly the accumulated_earnings_tax provided by sec_531 of the internal_revenue_code is being asserted for and in determining your accumulated_earnings_credit under the provisions of sec_535 of the internal_revenue_code your failure or refusal to respond to the notification sent to you by certified mail on date pursuant to section b explaining the capital needs of your business has been considered therefore accumulated 8as a result in the instant cases nitco has the burden_of_proof in establishing that it is not liable for the accumulated_earnings_tax liabilities determined against it by respondent in the notice_of_deficiency see sec_534 earnings tax is increased dollar_figure dollar_figure and dollar_figure respectively for the tax years ended date date and date the notice_of_deficiency indicated that respondent computed nitco's above and accumulated_earnings_tax liabilities as follows taxable_income dollar_figure dollar_figure dollar_figure as adjusted less dividends dollar_figure dollar_figure dollar_figure current earning dollar_figure dollar_figure dollar_figure and profits retained accumulated_earnings_credit minimum dollar_figure -- dollar_figure accumulated earnings allowed less big_number big_number big_number accumulated earnings as of the close of the preceding_taxable_year reduced by dividends dollar_figure dollar_figure dollar_figure considered paid during preceding_taxable_year allowable credit dollar_figure dollar_figure dollar_figure current earnings and dollar_figure dollar_figure dollar_figure profits determined to be retained for reasonable_needs_of_the_business less deduction for dollar_figure -- -- long-term_capital_gains allowable credit under dollar_figure dollar_figure dollar_figure sec_535 accumulated_earnings_credit dollar_figure dollar_figure dollar_figure greater of item or item accumulated taxable dollar_figure dollar_figure dollar_figure income subject_to tax tax on accumulated dollar_figure dollar_figure dollar_figure earnings petitioners subsequently filed their respective petitions commencing the instant cases in its petition nitco did not allege any specific business needs for which it was accumulating its earnings during pretrial discovery on date respondent propounded certain interrogatories to nitco asking it to elaborate fully with respect to the alleged specific business needs for which nitco contended it was accumulating its earnings during through in its date response to the interrogatories nitco generally objected to having to answer the interrogatories and declined to provide the information respondent sought except that in partial response to some of the interrogatories nitco referred to an date memorandum concerning nitco's reasonable business needs that had been prepared by nitco's counsel and that recently had been furnished by nitco's counsel to respondent's appeals officer the date memorandum provided to the appeals officer stated this is a summary of the items we intend to rely on as justification of nitco's accumulation of working_capital and earnings for years through it is based upon documents we have reviewed and discussions we have had to date with nitco personnel and outside advisors including nitco's accountant outside counsels sic and independent telephone industry consultants the memorandum did not indicate that nitco during the years in issue planned to replace its alcatel switches acquire ss7 signaling technology offer class services save in order to provide increased local telephone services in the event the proposed indiana airport was built in or near nitco's service area save for expansion of nitco's principal office facilities or purchase a computer to meet its alleged office equipment needs subsequently on date the court granted respondent's motion to compel nitco to answer the interrogatories and issued an order requiring nitco to answer the interrogatories on or before date it was not until about date that nitco first advised respondent of its alleged plans during the years in issue to save in order to provide increased telephone services in the event the proposed indiana airport was built and save for an expansion of its principal office facilities similarly it was not until date that nitco first advised respondent that its alleged office equipment needs during the years in issue included a billing and collections computer 9ss7 signaling technology uses a data network separate from the voice network to carry information about telephone call setup and accounting 10class services are a group of telecommunication services consisting of selective call forwarding selective call rejection distinctive ringing customer originated trace automatic callback automatic recall and calling number delivery and calling number delivery blocking opinion petitioners bear the burden_of_proof and must establish that the determinations made in respondent's notices of deficiency are erroneous rule a 290_us_111 i accumulated_earnings_tax sec_532 provides that every corporation formed_or_availed_of for purposes of avoiding the income_tax with respect to its shareholders by permitting earnings_and_profits to accumulate instead of being divided or distributed shall be subject_to the accumulated_earnings_tax imposed by sec_531 the accumulated_earnings_tax is a way of discouraging corporations from accumulating earnings not needed in conducting the business 86_tc_260 the tax is considered to be a penalty and therefore is to be strictly construed 422_us_617 see generally 101_tc_397 the most important factor in deciding if the accumulated_earnings_tax applies is whether a corporation accumulates earnings_and_profits beyond the reasonable_needs_of_the_business 393_us_297 sec_533 establishes a presumption that a corporation that permits earnings_and_profits to accumulate beyond the reasonable_needs_of_the_business does so with the purpose of avoiding income_tax with respect to its shareholders the presumption can be rebutted by a preponderance of evidence to the contrary sec_533 snow manufacturing co v commissioner supra pincite therefore the accumulated_earnings_tax does not apply if a corporation has allowed an unreasonable accumulation but lacks the proscribed purpose or intent technalysis corp v commissioner supra pincite 28_tc_153 affd 251_f2d_278 7th cir however it has been recognized that without the presumption provided in sec_533 the accumulated_earnings_tax would largely as a practical matter be unenforceable ivan allen co v united_states supra pincite sec_1_533-1 income_tax regs sets forth factors to be considered in determining whether a corporation had the proscribed purpose some of the relevant factors are dealings between the corporation and its shareholders for the personal benefit of the shareholders for example personal loans corporate investment of undistributed assets in unrelated businesses or investments and the corporation's dividend history sec_535 defines accumulated_taxable_income the recomputed taxable_income of the corporation against which tax under sec_531 is imposed as the taxable_income of the corporation as adjusted in sec_535 less the dividend- paid deduction as defined in sec_561 and the accumulated_earnings_credit as defined in sec_535 insofar as relevant to the instant cases this accumulated_earnings_credit is the amount of the corporation's earnings_and_profits that are retained for the reasonable_needs_of_the_business where a taxpayer can show that all its current earnings were accumulated for the reasonable_needs_of_the_business there is no accumulated_earnings_tax since the accumulated_earnings_credit eliminates the amount against which the tax is imposed e g 51_tc_775 50_tc_317 44_tc_453 whether a taxpayer's accumulation of earnings_and_profits is in excess of its reasonable business needs is a factual question 304_us_282 the reasonable_needs_of_the_business includes the reasonably anticipated needs of the business sec_537 sec_1 a income_tax regs with respect to a corporation's reasonably anticipated future business needs sec_1_537-1 income_tax regs provides b reasonably anticipated needs in order for a corporation to justify an accumulation of earnings_and_profits for reasonably anticipated future needs there must be an indication that the future needs of the business require such accumulation and the corporation must have specific definite and feasible plans for_the_use_of such accumulation such an accumulation need not be used immediately nor must the plans for its use be consummated within a short_period after the close of the taxable_year provided that such accumulation will be used within a reasonable_time depending upon all the facts and circumstances relating to the future needs of the business where the future needs of the business are uncertain or vague where the plans for the future use of an accumulation are not specific definite and feasible or where the execution of such a plan is postponed indefinitely an accumulation cannot be justified on the grounds of reasonably anticipated needs of the business consideration shall be given to reasonably anticipated needs as they exist on the basis of the facts at the close of the taxable_year thus subsequent events shall not be used for the purpose of showing that the retention of earnings or profits was unreasonable at the close of the taxable_year if all the elements of reasonable anticipation are present at the close of such taxable_year however subsequent events may be considered to determine whether the taxpayer actually intended to consummate or has actually consummated the plans for which the earnings_and_profits were accumulated upon determining the amount necessary to satisfy the reasonable_needs_of_the_business we shall not simply compare this amount with the corporation's total accumulated_earnings_and_profits but shall examine the amount of accumulated_earnings_and_profits that is reflected in business-related assets or in idle net liquid_assets of the corporation ivan allen co v united_states supra pincite 274_f2d_495 4th cir affg tcmemo_1958_221 in other words we must consider whether the corporation's accumulated_earnings_and_profits have been translated into assets related to the business so as to have been employed to meet the corporation's reasonable business needs in smoot sand gravel corp v commissioner f 2d pincite the court_of_appeals for the fourth circuit explained the size of the accumulated_earnings_and_profits or surplus is not the crucial factor rather it is the reasonableness and nature of the surplus again to the extent the surplus has been translated into plant expansion increased receivables enlarged inventories or other assets related to its business the corporation may accumulate surplus with impunity in ivan allen co v united_states supra the taxpayer had substantial accumulated_earnings_and_profits and owned certain readily marketable_securities that had considerably appreciated in value the issue presented to the supreme court was whether in determining the applicability of the rebuttable_presumption provided in sec_533 ie whether the taxpayer's earnings had accumulated beyond the reasonable_needs_of_the_business so that the taxpayer should be presumed to have the purpose to avoid income with respect its shareholders the taxpayer's securities were to be taken into account at their cost to the corporation or at their net_liquidation_value id pincite in holding that the securities were to be taken into account at their net_liquidation_value rather than cost the supreme court recognized that a comparison of the taxpayer's liquidity to its business needs was highly significant in deciding the reasonableness of the taxpayer's accumulation of earnings it explained it is important to emphasize that we are concerned here with a tax on accumulated_taxable_income sec_531 and that the tax attaches only when a corporation has permitted earnings_and_profits to accumulate instead of being divided or distributed sec_532 what is essential is that there be income and earnings_and_profits this at once eliminates from the measure of the tax itself any unrealized_appreciation in the value of the taxpayer's portfolio securities over cost for any such unrealized_appreciation does not enter into the computation of the corporation's income and earnings_and_profits the corporation's readily marketable portfolio securities and their unrealized_appreciation nonetheless are of profound importance in making the entirely discrete determination whether the corporation has permitted what concededly are earnings_and_profits to accumulate beyond its reasonable business needs if the securities as here are readily available as liquid_assets then the recognized earnings_and_profits that have been accumulated may well have been unnecessarily accumulated so far as the reasonable_needs_of_the_business are concerned upon this analysis not only is such accumulation as has taken place important but the liquidity otherwise available to the corporation is highly significant in any event--and we repeat--the tax is directed at the accumulated_taxable_income and at earnings_and_profits the tax itself is not directed at the unrealized_appreciation of the liquid_assets in the securities portfolio the latter becomes important only in measuring reasonableness of accumulation of the earnings_and_profits that otherwise independently exist what we look at then in order to determine its reasonableness or unreasonableness in the light of the needs of the business is any failure on the part of the corporation to distribute the earnings_and_profits it has ivan allen co v united_states u s pincite what is required then is a comparison of accumulated_earnings_and_profits with the reasonable_needs_of_the_business business needs are critical and need plainly to use mathematical terminology is a function of a corporation's liquidity that is the amount of idle current_assets at its disposal the question therefore is not how much capital of all sorts but how much in the way of quick or liquid_assets it is reasonable to keep on hand for the business the taxpayer itself recognizes and accepts the liquidity concept as a basic factor for it has agreed that the full amount of its realized earnings invested in its liquid assets--their cost--should be taken into account in determining the applicability of sec_533 it concedes that if this were not so the tax could be avoided by any form of investment of earnings_and_profits but the taxpayer would stop at the point of cost and when it does so is compelled to compare earnings and profits--not the amount of readily available liquid_assets net--with reasonable business needs we disagree with the taxpayer and conclude that cost is not the stopping point that the application of the accumulated_earnings_tax in a given case may well depend on whether the corporation has available readily marketable portfolio securities and that the proper measure of those securities for purposes of the tax is their net realizable value cost of the marketable_securities on the assets side of the corporation's balance_sheet would appear to be largely an irrelevant gauge of the taxpayer's true financial condition certainly a lender would not evaluate a potential borrower's marketable_securities at cost realistic financial condition is the focus of the lender's inquiry it also must be the focus of the commissioner's inquiry in determining the applicability of the accumulated_earnings_tax this taxpayer's securities being liquid and readily marketable clearly were available for the business needs of the corporation and their fair_market_value net was such that according to the stipulation the taxpayer's undistributed_earnings and profits for the two fiscal years in question were permitted to accumulate beyond the reasonable and reasonably anticipated needs of the business ivan allen co v united_states u s pincite fn refs omitted nitco's net liquid_assets petitioners contend that nitco's accumulated_earnings_and_profits are irrelevant and that only nitco's net liquid_assets should be considered in connection with nitco's reasonable business needs and its liability for accumulated_earnings_tax during the years in issue they argue that the accumulated_earnings_tax is directed at economic reality and that this relevant economic reality nitco's dividend-paying capacity is to be determined solely by examining nitco's available net liquid_assets respondent on the other hand asserts that nitco's true dividend-paying capacity is not accurately reflected by nitco's remaining net liquid_assets because of nitco's substantial expenditures during through for the personal benefit of mr mussman's family we agree with respondent we have no quarrel with and the case law completely supports the proposition that where a corporation's net liquid_assets have been invested in nonliquid business-related assets the corporation has appropriately diminished its dividend-paying capacity for accumulated_earnings_tax purposes in such instances the corporation's accumulated earnings have been applied to meet its reasonable business needs however this is not the same situation that we are presented with in the instant cases in our findings we have made certain adjustments to reflect what nitco's net liquid_assets would have been ie its true dividend-paying capacity during the years in issue if nitco had not made certain nonbusiness-related payments to benefit the individual mussman family membersdollar_figure these expenditures did not further nitco's business interests and were not of substantial and direct benefit to nitco petitioners' arguments in this connection misapply and misinterpret the pertinent case law nitco's remaining net liquid_assets do not reflect its true dividend-paying capacity because of substantial nonbusiness-related expenditures it made indeed many of these expenditures may have been constructive dividends to mr mussman these expenditures do not represent translations of nitco's accumulated earnings into assets related to the conduct of nitco's business cf smoot sand gravel 11petitioners on the other hand contend that for and nitco's net liquid_assets were as follows year net liquid_assets dollar_figure big_number big_number we note that even these respective amounts of net liquid_assets well exceed the current earnings that nitco accumulated during each of these years we are further aware that to the extent we sustain respondent's determinations with respect to the mussmans' having constructive_dividend income for the years in issue there will be a resulting decrease in nitco's accumulated_taxable_income and current earnings see sec_535 c c a corp v commissioner f 2d pincite in other words rather than being positive evidence demonstrating that nitco's earnings were in fact accumulated to meet its reasonable business needs these expenditures indicate nitco's earnings were accumulated for the proscribed purpose of avoiding income_tax with respect to its shareholders see sec_1_533-1 income_tax regs to accept petitioners' contention would be tantamount to holding that the accumulated_earnings_tax could be avoided by making nonbusiness expenditures to benefit a shareholder or shareholder's family nitco's reasonable business needs the parties have stipulated and we have so found what nitco's working_capital requirements were during the years in issue in addition to these working_capital requirements petitioners contend that a number of other reasonably anticipated business needs of nitco justified nitco's accumulation of earnings during the years in issuedollar_figure 12petitioners contend that nitco's reasonably anticipated business needs during the years in issue were as follows business need working_capital dollar_figure dollar_figure dollar_figure retirement of long- big_number big_number -0- term debt plant modernization fiber to the exchange big_number same same continued respondent generally disputes that nitco during through had the reasonable business needs that petitioners allege respondent agrees with the working_capital requirements and agrees that for nitco needed dollar_figure to retire its long-term debt on the old switching equipment it replaced respondent further agrees that nitco's reasonable business needs required the accumulation of some earnings to install fiber optic cable between its exchanges but contends that petitioners have failed to offer convincing evidence establishing the precise amount respondent contends that nitco during the years in issue had no actual definite plans with respect to meeting the other alleged business needs and that those alleged needs were not reasonably anticipated business needs of nitco we generally agree with respondent continued fiber optic cable to big_number same same support broadband big_number same same switches for big_number same same ss7 class big_number broadband switch big_number same same big_number telephone acquisition big_number same same big_number airport risk in nitco's exchange big_number same same near nitco's big_number same same exchanges big_number cellular big_number same same diversification big_number billings collections big_number same same computer big_number building expansion big_number same same furnished big_number in evaluating what nitco's reasonable business needs were during the years in issue we have been faced with a lack of forthrightness on petitioners' part for instance mr mussman testified that during through nitco planned to replace its alcatel switches because the french manufacturer had decided to abandon the u s market and stop conducting future research_and_development efforts with respect to upgrading the switches he claimed that nitco learned of the french manufacturer's decision shortly after nitco had purchased and installed its alcatel switches yet when questioned by respondent's counsel on cross-examination about nitco's contrary representations concerning the switches to the iurc's engineering staff in late mr mussman maintained that the statements in the date letter issued to nitco by alcatel's u s representative were untrue mr mussman however offered no convincing explanation why if nitco knew the statements made were untrue nitco then had provided a copy of the letter to the iurc's staffdollar_figure on the record presented it is questionable whether during 13in another instance mr mussman testified that architectural plans of new principal office facilities for nitco were drawn up in on cross-examination however he claimed that the plans were not provided to respondent during pretrial discovery because the plans were his personal_property and did not belong to nitco he further offered no convincing explanation with respect to why petitioners had failed to produce the alleged plans and information concerning the alleged architect who drew them in response to respondent's pretrial discovery requests the years in issue nitco had actual plans concerning many of the purported business needs petitioners have alleged nitco produced practically nothing in terms of documents that were prepared during the years in issue that reflect its alleged plans and future needs indeed we view these claimed future needs to be largely afterthoughts advanced by petitioners to avoid the imposition of accumulated_earnings_tax liability against nitco moreover almost all the asserted future needs are too vague and uncertain to be considered reasonably anticipated business needs of nitco additionally considerably undercutting petitioners' position that nitco's earnings were accumulated to meet these alleged reasonably anticipated business needs of nitco is the fact that notwithstanding these alleged future needs nitco in late and early loaned approximately dollar_figure million to bmct a corporation solely owned by mr mussman's son kyle to enable bmct to acquire a washington state cellular telephone business the dollar_figure million loaned was an investment unrelated to nitco's business and was of dubious economic benefit to nitco considering nitco's later agreement to subordinate its rights with respect to bmct's repayment of the loan in order for bmct to borrow an additional dollar_figure million from another lender although nitco subsequently converted its dollar_figure million loan to a limited_partnership_interest in the bmct limited_partnership pursuant to the advice of its attorneys following the issuances of the notices of deficiency in the instant cases the limited partnership's formation was not an arm's-length_transaction between the partners and the limited_partnership_interest nitco obtained was not commensurate with its relative capital_contribution to the limited_partnership with respect to the retirement of nitco's long-term debt petitioners have established that in and nitco made respective payments of dollar_figure and dollar_figure to retire the debt although the debt's outstanding principal_amount was dollar_figure nitco was required to pay some additional interest and a prepayment penalty to retire the debt with respect to nitco's installation of fiber optic cable to connect its exchanges mr mussman testified that nitco spent about dollar_figure million to install the fiber optic cable during through on cross-examination however he admitted that his dollar_figure million figure included nitco's overhead costs as nitco's employees performed the installation work further most of the cable to connect the exchanges was installed in and by nitco was in the final stages of the connection work and only a relatively short segment of cable remained to be installed once nitco resolved an easement problem we think mr mussman's dollar_figure million figure is high petitioners offered no specific additional evidence concerning the actual amounts nitco spent to install the fiber optic cable during through doing the best we can on the record presented and bearing heavily against petitioners because this inexactitude is of their own making we estimate that the accumulation of earnings justified to meet nitco's reasonable business need for installing fiber optic cable to connect its exchanges was dollar_figure for and was dollar_figure for each of the years and with respect to broadband switches and the fiber optic cable to support broadband switches petitioners maintain that nitco planned to eventually acquire the broadband switches at about the time it commenced to rewire the homes of its residential customers with fiber optic cabledollar_figure yet in the white paper kyle 14in a letter dated date to respondent's counsel that elaborated on certain of nitco's alleged business needs petitioners' counsel stated during the years in issue nitco also determined that ultimately it would be required to retrowire individual housing for fiber optic cable and to move on to the next generation of digital switching fiber optic cable coupled with the next generation of digital switching will allow nitco to provide service option features to its customers comparable to adjoining telephone_companies such as call blocking caller i d and call-me-back services this next generation of digital switches is generally described as broad-band switches which have the capacity for greater programming flexibility in order to provide multiple services to each line while no copper wire in existing residential and commercial installation has been retrofitted with fiber optic cable to date to allow use of the new generation switches such program is anticipated in the near future to enable nitco to remain competitive these broadband switches apparently could also be used to provide television or video services to customers on reply continued authored and published in while he was nitco's general manager kyle was of the view that the installation of fiber optic cable in residences by local telephone_companies was not then economically feasible his paper estimated that using fiber optic cables to provide plain old telephone service to individual homes at that time would cost from dollar_figure to dollar_figure per residential customer respondent offered the expert witness report of dr charles l jackson and dr jeffrey h rohlfs each of whom has had extensive experience in the telecommunications industry dr jackson is an engineer with years of experience in the computer and telecommunications industry he has worked as a consultant for the past years dr rohlfs is an economist with over years experience in the telecommunications industry he worked for years at bell labs where he became a department head for economic modeling research and subsequently has worked for the last years as a consultant drs jackson and rohlfs were of the opinion that as of vast uncertainty existed about the future cost and availability of systems that would provide fiber connections to continued brief petitioners state that they are not contending that nitco sought to provide wideband video services in to only that it saw a need to provide video services in the mid to late 1990s to meet the threat of competition from cable companies residential customersdollar_figure they further opined that it would be a number of years before it was economically justifiable for nitco even to consider seriously investing in the technology to provide broadband switch services over fiber lines to its business and residential customers they noted that during through nitco had few if any business customers who would demand such services petitioners offered the expert witness opinion of warren a liss mr liss has extensive experience in the telecommunications industry he has held a variety of management positions involving the design and development of telephone switching hardware and software telephone networks and telecommunications services he worked for over years at bell labs and then was employed as a director of advanced systems engineering at mci telecommunications since he has worked as a consultant to various local long distance and international telephone service companies mr liss was of the opinion that the wideband switch services now currently offered to certain businesses hospitals schools and other institutions would inevitably migrate to residential applications he noted that the fcc's recent video 15according to drs jackson and rohlfs during through experts in their field were predicting that in the telephone service industry as a whole by the end of the century there would be a 10-to-20 percent penetration of fiber optic technology into the copper loop that connects customers to telephone company networks dial tone ruling removed certain regulatory restrictions that prevented telephone_companies from entering that business area he opined that although the time frame could not be well defined it could take to years for serious penetration of the residential market for broadband switch services to occur the above expert opinions of drs jackson and rohlfs and mr liss along with the white paper kyle authored reflect that during through nitco's rewiring of residences with fiber optic cable and its purchase of broadband switches would only become economically justified following the occurrence of future commercial legal and technological developments that would permit nitco to derive substantial additional revenue from offering new services such as television services over fiber optic lines nitco's plans to employ broadband switches could hardly be considered to be specific and definite during the years in issue we conclude that nitco's future needs to install broadband switches and the fiber optic cable to support such switches were too vague and uncertain to be reasonably anticipated business needs of nitco during through sec_1_537-1 income_tax regs similarly we are not convinced that nitco during through had any actual plans with respect to ss7 class switches airport risk a billing and collections computer and headquarters building expansion as indicated above we think that these purported business needs are mere afterthoughts on petitioners' part rather than actual future needs that nitco anticipated and planned to meet during through it was not until late and that petitioners first advised respondent's counsel that these asserted needs were among nitco's alleged reasonable business needs moreover these asserted future needs were too vague and uncertain to be considered reasonably anticipated business needs of nitco during through sec_1_537-1 income_tax regs with respect to possible telephone company acquisition and cellular telephone diversification the record is not clear whether mr mussman intended to have nitco or individual members of the mussman family undertake and benefit from such activities or ventures although nitco applied for a cellular telephone license with respect to the indiana rsa area in the record reflects that mr mussman's plan and intention was to transfer the cellular telephone license rights that were obtained to serv-u-cellular another corporation that he and one or more of his sons individually would own petitioners have failed to establish that telephone company acquisition and cellular telephone diversification were reasonable business needs of nitco during through rule a in conclusion we find that nitco's reasonable business needs during through were as follows business need working_capital dollar_figure dollar_figure dollar_figure retirement of long-term big_number big_number -- debt fiber optic to big_number big_number big_number the exchange petitioners have failed to establish that nitco during these years had reasonable business needs in excess of these amounts rule a nitco's liability for accumulated_earnings_tax for and nitco's accumulated earnings and adjusted net liquid_assets exceeded the reasonable_needs_of_the_business nitco is therefore presumed to have accumulated its earnings with the purpose of avoiding income_tax with respect to its shareholders sec_533 nitco has failed to rebut this presumption of proscribed purpose sec_533 technalysis corp v commissioner t c pincite indeed the record in the instant cases reflects the existence of factors that strongly indicate nitco had this proscribed purpose nitco engaged in extensive nonbusiness- related activities to benefit and support mr mussman's two sons nitco made investments that were unrelated to its business from through nitco never declared and paid a formal dividend to its shareholders see sec_1_533-1 income_tax regs we hold that nitco for and is liable for accumulated_earnings_tax ii nitco's deduction of legal expenses on its and returns nitco claimed substantial business deductions for legal expenses to be deductible by nitco under sec_162 nitco must establish that these outlays were ordinary and necessary expenses_incurred in carrying on nitco's trade_or_business however before during and after the years in issue nitco engaged in extensive nonbusiness-related activities to benefit and support mr mussman's sons whether a taxpayer is engaged in a trade_or_business is a question of fact although there are various factors that are important in making this determination the most prominent of these factors are a profit_motive and the carrying on of activities in a businesslike fashion see 275_f2d_578 7th cir affg tcmemo_1958_104 in 372_us_39 the supreme court held legal expenses to be deductible if the claim arises in connection with the taxpayer's profit-seeking activities in the words of the supreme court in gilmore the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was 'business' or 'personal' ie nonbusiness within the meaning of sec_162 id pincite in the instant cases application of the gilmore origin-of-the-claim test is crucial because nitco while a corporation engaged in various activities some of which were business activities and others of which were nonbusiness activities see 942_f2d_444 7th cir affg 94_tc_96 implicit in the gilmore test is the further requirement that for an expenditure to be deductible under sec_162 it must be an ordinary_and_necessary_expense directly connected with or proximately resulting from the taxpayer's business 276_us_145 petitioners contend that the disputed legal expenses nitco incurred and paid during the years in issue are deductible ordinary and necessary business_expenses under sec_162 they argue that the litigation expenses with respect to the constitutional challenge enforcement and divestiture actions are deductible because nitco was a named party in the proceeding before the fcc was the subject of the fcc's divestiture order and was faced with the prospect of being fined or otherwise sanctioned by the fcc respondent on the other hand contends that the disputed legal expenses are not deductible because they fail to meet the gilmore origin-of-the-claim test respondent maintains that the claims in the constitutional challenge divestiture and enforcement actions arose from nonbusiness activities that nitco engaged in to benefit mr mussman's son rhys by assisting rhys' cable television company nicatv respondent also asserts that petitioners have failed to establish that the disputed legal expenses were directly connected with or proximately resulted from nitco's business activities we essentially agree with respondent we think that the mere naming of nitco as a party in the fcc proceedings does not suffice to make the legal expenses deductible the synanon church v commissioner t c memo dollar_figure in gilmore the supreme court noted 16but cf 636_f2d_59 4th cir where the court_of_appeals for the fourth circuit distinguished 372_us_39 reversed the lower court's holding that the legal expense in dispute failed to meet the origin-of-the-claim test and allowed the taxpayer-corporation to deduct certain legal expense in kopp's co the corporation incurred the legal expense in defending itself and a shareholder's son in a tort suit stemming from an accident involving a company car driven by the son the son had not been a corporate employee nor had he been engaged in performing corporate business the court distinguished gilmore on the basis that the taxpayer-corporation had been named as a party defendant and was alleged to have negligently permitted the son to operate its car we think that kopp's co v united_states is inapposite to the instant cases unlike the instant cases the taxpayer-corporation in kopp's co apparently engaged only in business activities the activity giving rise to the lawsuit although arguably unrelated to the taxpayer’s business was an isolated incident in contrast nitco engaged in substantial nonbusiness activities before during and after the years in issue indeed the precise activities giving rise to the proceedings in issue were nitco’s nonbusiness activities for example the fcc based its conclusion that nitco and nicatv were affiliated inter alia upon the following nonbusiness activities nitco’s construction and maintenance of signal distribution facilities for nicatv rhys’ responsibility while serving as nitco’s executive vice president for negotiating pole attachment agreements with competing cable companies the fact that all contractual agreements between nitco and nicatv were oral and rhys’ oral consulting agreement legal expenses do not become deductible merely because they are paid for services which relieve a taxpayer of liability that argument would carry us too far it would mean that the expense of defending almost any claim would be deductible by a taxpayer on the ground that such defense was made to help him keep clear of liens whatever income-producing property he might have for example it suggests that the expense of defending an action based upon personal injuries caused by a taxpayer's negligence while driving an automobile for pleasure should be deductible it is not a ground for deduction that the claim if justified will consume income-producing property of the defendant united_states v gilmore u s pincite quoting 343_us_118 thus the fact that nitco may have been subject_to being fined or otherwise sanctioned by the fcc is not controlling under the gilmore origin-of-the-claim test because those potential actions by the fcc concern only the attendant consequences of the litigation we have found that the activities that nitco engaged in with respect to nicatv were not undertaken by nitco with a profit_motive indeed nitco's annual report to the iurc reflects that nitco wrote off the approximately dollar_figure debt that nicatv owed to nitco the purported debt was written off despite the fact that mr mussman knew that rhys had realized sufficient cash from his sale of nicatv to discharge the debt in addition in its annual report to the iurc nitco stated that the writeoff was not deductible for tax purposesdollar_figure we conclude that the activities that nitco engaged in with respect to nicatv were nonbusiness activities of nitco see international trading co v commissioner f 2d pincite as the claim in the divestiture and enforcement actions arose in connection with these nonbusiness activities that nitco engaged in with respect to nicatv the legal expenses of the divestiture and enforcement actions are not deductible by nitco under sec_162 see united_states v gilmore supra accardo v commissioner supra 668_f2d_264 7th cir 427_f2d_429 7th cir petitioners have further failed to establish that the constitutional challenge action arose in connection with or proximately resulted from a business activity 17at trial mr mussman claimed that the writeoff occurred due to an inadvertent error on the part of nitco's accountant he related that the accountant unlike mr mussman did not know that rhys had realized sufficient cash from the sale of nicatv to discharge the debt we find mr mussman's tale of mere inadvertence to be incredible and not worthy of belief we doubt that the accountant would write off as uncollectible this large dollar_figure receivable without consulting mr mussman and nitco's other top management moreover even if the receivable were inadvertently written off on nitco's books this still does not adequately explain why nitco never took action to collect the debt as mr mussman knew that rhys possessed sufficient cash to discharge the debt additionally we are not convinced that mr mussman was unaware of the accountant's error in signing nitco's annual report to the iurc mr mussman represented that the information contained in the report to the best of his knowledge was true and correct under penalty of perjury we think that mr mussman all along never intended that nitco actually be paid_by nicatv and rhys for much of the work and other assistance that nitco provided to nicatv of nitcodollar_figure the legal expenses_incurred in the constitutional challenge action are thus not deductible by nitco under sec_162 united_states v gilmore supra kornhauser v united_states supra similarly petitioners have failed to establish that the rsa dial one mobile dial one usa sprint contract and postal service investigation matters arose in connection with or proximately resulted from a business activity of nitco with respect to the rsa venture mr mussman's intention and plan was to have the cellular license rights that were obtained transferred to serv-u-cellular a corporation that he and one or more of his sons individually would own much of this plan was then implemented with serv-u-cellular rather than nitco becoming a partner in the rsa limited_partnership nitco reported on its return substantially_all the dollar_figure paid to serv-u-cellular only after mr mussman was forced to abandon the plan as a result of the examinations that resulted in respondent's issuances of the notices of deficiency in the instant cases with respect to the dial one mobile matters dial one mobile was a company owned by rhys that was conducting activities with respect to cellular telephone systems in 18from petitioners' briefs we gather that they are not contending that the claim in the constitutional challenge action arose in connection with rhys' alleged desire to purchase shares of nitco's stock from mr mussman as we understand their contentions the constitutional challenge action was brought by rhys and nitco in order to challenge the constitutionality of the fcc's cross-ownership rules as the constitutional issues could not be litigated in the divestiture action asheville north carolina and enid oklahoma nitco had no interest in dial one mobile according to the application that dial one usa filed with the iurc to sell long-distance services nitco had no interest in dial one usa the postal service investigation matter involved a seizure of nicatv's records from nicatv's business offices accordingly the legal expenses that nitco incurred in the rsa dial one mobile dial one usa sprint contract and postal service investigation matters are not deductible under sec_162 united_states v gilmore supra kornhauser v united_states supra finally petitioners have failed to establish that the legal expenses_incurred in certain other unknown matters or proceedings arose in connection with or were proximately related to a business activity of nitco therefore the legal expenses that nitco incurred in these unknown matters or proceedings are not deductible under sec_162 united_states v gilmore supra kornhauser v united_states supra in conclusion with respect to the legal expenses for which nitco claimed and business deductions we hold that only those legal expenses that respondent has conceded are deductible by nitco under sec_162 iii constructive_dividend income in the notice_of_deficiency issued to mr and mrs mussman respondent determined that certain payments made by nitco represented constructive_dividend income to mr mussman for and it is well established that a payment made to a shareholder's family_member can constitute a sec_301 distribution by a corporation with respect to the stock of the shareholder 460_f2d_412 5th cir 53_tc_459 under proper circumstances it is appropriate to hold that a corporate payment made to or on behalf of a shareholder's family_member represents a distribution by the corporation to the shareholder because the shareholder enjoys the use of the property as much as if the corporation had distributed the property directly to the shareholder epstein v commissioner supra in determining whether an expenditure by a corporation represents income to the shareholder it is necessary to decide whether the expenditure primarily benefited the shareholder personally rather than furthered the interest of the corporation 958_f2d_684 6th cir affg on this issue tcmemo_1987_549 621_f2d_731 5th cir legal expenses for which respondent disallowed business deductions to nitco in the notice_of_deficiency issued to the mussmans respondent determined that the legal expenses for which respondent disallowed business deductions to nitco for and represented constructive_dividend income to mr mussman respondent further determined that these legal expenses were unrelated to nitco's business we previously have held that substantially_all these legal expenses were not deductible under sec_162 by nitco because petitioners failed to establish the expenses were deductible under the gilmore origin-of-the-claim test most of these legal expenses were incurred in the constitutional challenge divestiture and enforcement actions discussed supra to the extent a substantive difference exists between the gilmore origin-of-the-claim test discussed at pages supra and the analysis for whether a particular payment should be treated as constructive_dividend income petitioners in the instant cases have failed to meet their burden in proving that nitco's payment of the legal expenses did not primarily benefit mr mussman's son rhys furthered the interest of nitco and was of direct and substantial economic benefit to nitco compare hagaman v commissioner supra and ireland v united_states supra with 365_f2d_792 8th cir affg in part revg in part and remanding t c memo 1965-dollar_figure 19in 365_f2d_792 8th cir affg in part revg in part and remanding foundation for divine meditation inc v commissioner tcmemo_1965_77 the founder and head of a religious_organization was prosecuted for contributing to the delinquency of a minor following his acquittal he brought an action for slander the religious_organization paid the expenses of both the criminal and civil actions this court viewed the legal expenses as a personal_expense of the founder and held that their payment by the organization represented taxable_income to the founder in reversing the court_of_appeals for the eighth circuit stated continued with respect to the legal expenditures_for the constitutional challenge divestiture and enforcement actions petitioners contend the expenditures directly benefited nitco because they prevented nitco from being subjected to a fine and protected its business reputation with the fcc we consider the hundreds of thousands of dollars in legal expenditures that nitco incurred in litigating the constitutional challenge divestiture and enforcement actions to have been of dubious benefit to nitco and its business particularly since as indicated above the activities that nitco engaged in with respect to nicatv were not undertaken by nitco with a profit_motive we are thus not convinced that the litigation of the constitutional challenge divestiture and enforcement actions furthered nitco's interest and was of direct and substantial benefit to nitco rather the litigation primarily benefited rhys by giving rhys' company nicatv the further time it needed to build up its cable television system business moreover we perceive the protracted litigation to have been actually more harmful to nitco's good reputation with the fcc continued that because the reputation and business of the organization were inextricably bound up with its founder the payment of the expenses was of direct and substantial benefit to the organization although the court_of_appeals for the eighth circuit further stated in dicta that the expenses would be deductible by the organization as an ordinary and necessary business_expense the issue of the expenses' deductibility had not been raised thus the court_of_appeals for the eighth circuit did not have the deductibility issue before it and did not address the gilmore origin-of-the-claim test rather than helpful in view of nicatv's and nitco's refusal to comply with the fcc's orders in the divestiture action the fcc referred the matter to the department of justice for appropriate enforcement proceedings ultimately in date rhys sold nicatv with respect to the legal expenses for which we sustained respondent's disallowance of business deductions by nitco for and we sustain respondent's determination that nitco's payment of those legal expenses represented constructive_dividend income to mr mussman for and petitioners have failed to establish that nitco's payment of the expenses did not primarily benefit the mussman family furthered nitco's interest and was of direct and substantial benefit to nitco rule a amount nitco paid to rhys on date in the notice_of_deficiency issued to the mussmans respondent determined that dollar_figure which nitco paid to rhys on date was constructive_dividend income to mr mussman on brief petitioners have advanced only a vague argument that rhys served as a consultant to nitco in and in petitioners have failed to establish that the payment furthered nitco's interest and was of direct and substantial benefit to nitco they have not offered any details or specific information concerning what if any actual consulting work rhys performed for nitco indeed in nitco and rhys' date complaint in the constitutional challenge action they alleged that rhys received no compensation from nitco and had no formal responsibilities at nitco we hold that the dollar_figure payment was constructive_dividend income to mr mussman in rule a open account loans nitco on its books recorded certain payments that it had made as open loan account payments to mr mussman in the notice_of_deficiency issued to the mussmans respondent determined that dollar_figure in open account loans that nitco made for and dollar_figure in open account loans that nitco made for represented constructive_dividend income to mr mussman respondent has now conceded that certain of the and payments nitco made were not constructive_dividend income to mr mussman petitioners on the other hand have conceded that certain other of the and payments nitco made were constructive_dividend income to mr mussman still at issue between the parties is whether the remaining dollar_figure of open account loans and the remaining dollar_figure of open account loans were constructive_dividend income to mr mussman of the remaining dollar_figure in disputed payments the parties agree that at least dollar_figure of the payments was for utility bills with respect to the north washington street property that nitco was subleasing to nicatv rhys's cable television company the parties cannot agree on the identification of the balance of the disputed payments similarly of the remaining dollar_figure of disputed payments the parties agree that the entire dollar_figure was paid_by nitco for utility bills with respect to the north washington street property that nitco was subleasing to nicatv all the utility bill expenses covered the period from january through date when nicatv occupied the north washington street building we have previously determined that nitco's activities with respect to nicatv were not undertaken by nitco with a profit_motive petitioners however contend that nitco's payments of the utility bills directly benefited nitco because nitco also stored certain telephone equipment in the north washington street building mr mussman testified that nitco paid these utility bills because it had stored some of its telephone equipment in the north washington street building that it was subleasing to nicatv the revenue_agent however testified that during his visit to the building during the fall of he found only a few pieces of office furniture stored there on brief petitioners have tried to explain this conflict by claiming the agent was only able to observe the space in the building to which he was given access more importantly however petitioners have failed to adequately explain why the utility bill payments were recorded as open account loans to mr mussman if the payments were in fact business_expenses of nitco we conclude that petitioners have failed to establish that these and utility bill payments with respect to the washington street property furthered nitco's interest and were of direct and substantial benefit to nitco the payments primarily benefited rhys and nicatv on the record presented we also are not able to determine the extent of the storage use nitco made of the building we decline to speculate and allocate a portion of the utility bill payments to a business use of nitcodollar_figure petitioners have further failed to establish that the remaining balance of the disputed open account loans furthered nitco's interest and directly and substantially benefited nitco we hold that mr mussman had constructive_dividend income of dollar_figure for and dollar_figure for as a result of the open account loans dollar_figure country club initiation fee in early nitco paid an dollar_figure initiation fee on behalf of rhys to obtain a country club membership for rhys petitioners have acknowledged that rhys was not a nitco employee until after date however they argue that the club 20the utility bill payments were for electricity gas sewage and water services provided to the washington street property to the extent that nitco made some incidental_use of the building for storage it is difficult to quantify the actual benefit that resulted to nitco from the payments 21from petitioners' arguments in their posttrial briefs concerning this issue we gather that petitioners are not contending that nitco had made a bona_fide loan to mr mussman with respect to these payments membership was purchased in anticipation of rhys' returning to nitco's employ because a waiting list existed at the country club for memberships they assert that following his resumption of employment with nitco the membership would be used by rhys in connection with nitco's business activities in view of the substantial expenditures nitco made for nicatv's and rhys' benefit that we have held to be constructive_dividend income to mr mussman we are extremely skeptical of petitioners' claims with respect to nitco's payment of the club initiation fee for rhys petitioners have failed to establish that the expenditure was a business expenditure of nitco rather than constructive_dividend income to mr mussman consequently we sustain respondent's determination that the dollar_figure expenditure to obtain a country club membership for rhys was constructive_dividend income to mr mussman rule a cellular telephone and other investments in the notice_of_deficiency issued to the mussmans respondent determined that dollar_figure of legal expenditures that nitco made with respect to certain cellular telephone and other investments was constructive_dividend income to mr mussman in nitco claimed no deduction for these expenditures petitioners contend that a substantial portion of the dollar_figure in total expenditures was actually paid_by nitco in rather than in and that these payments were erroneously determined by respondent to be constructive_dividend income to mr mussman in they point out that in the notice_of_deficiency issued to the mussmans respondent failed to treat any portion of the dollar_figure in payments as dividend income to mr mussman in they assert that the dollar_figure of cellular telephone investment account expenditures nitco recorded includes dollar_figure in payments made by nitco in similarly they assert that the dollar_figure of other investment account expenditures nitco recorded includes dollar_figure in payments nitco made in respondent on the other hand disputes that any of the dollar_figure in expenditures was made by nitco during the record does not support petitioners' claim that the dollar_figure in expenditures includes cellular telephone expenditures that were made by nitco during rather than during in the schedule b-8 to the annual report it filed with the iurc nitco reported that it had dollar_figure of deferred cellular charges and dollar_figure of deferred other charges yet in the schedule b-8 to the annual report it filed with the iurc nitco reported that it had dollar_figure of extraordinary retirements and dollar_figure of deferred other charges the schedule b-8 to the report reflected no deferred cellular charges for we conclude that petitioners have failed to establish that the dollar_figure in expenditures includes payments that were made by nitco in at pages supra of our findings we have attempted to allocate and attribute the dollar_figure of expenditures to specific matters as best as we can on the record presented we essentially have attributed the dollar_figure only to those specific matters the parties agree upon with respect to the dollar_figure nitco expended to andrew kurth for dial one mobile petitioners have conceded that the payment was constructive_dividend income to mr mussman in and we so hold nitco also expended dollar_figure to b h for dial one mobile work dial one mobile was a company rhys owned which was conducting activities with respect to cellular telephone systems in asheville north carolina and enid oklahoma nitco had no interest in dial one mobile petitioners have failed to show that the payment was of direct and substantial benefit to nitco we hold that the dollar_figure in payments made to b h was constructive_dividend income to mr mussman for with respect to the dollar_figure nitco expended to emci for cellular telephone publications it is not clear whether the cellular telephone publications were purchased and used to benefit nitco as opposed to individual members of the mussman family petitioners have failed to establish that the expenditure furthered nitco's interest and was of direct and substantial benefit to nitco we hold that the dollar_figure payment was constructive_dividend income to mr mussman in rule a with respect to the expenditures nitco made to handlon handlon for various matters petitioners concede that a dollar_figure payment was for work performed for kyle's corporation fibercomm and that such payment was constructive_dividend income to mr mussman for as to the remaining balance of the expenditures nitco made to handlon handlon petitioners have failed to establish that these payments furthered nitco's interest and were of direct and substantial benefit to nitco nitco paid handlon handlon dollar_figure for work with respect to dial one usa and intelcom which were corporations that mr mussman owned according to the application that dial one usa filed with the iurc in seeking authorization to sell long- distance services nitco had no affiliation with dial one usa and intelcom although mr mussman at trial claimed that he later planned to have intelcom become the parent holding_company of dial one usa and nitco we do not find his self-serving testimony credible as this testimony is inconsistent with the statements made on dial one usa's application to the iurc nitco also paid handlon handlon dollar_figure for the incorporation of northwestern indiana cellular a corporation formed to hold various cellular telephone interests on the record presented it is not clear whether mr mussman intended that northwestern indiana cellular be owned by nitco or by individual members of the mussman family it is also not clear whether the cellular telephone interests mr mussman planned to have held by northwestern indiana cellular would be cellular telephone interests that nitco or individual members of the mussman family owned we hold that the entire dollar_figure in the above payments that nitco made to handlon handlon including the dollar_figure expended for an unknown matter was constructive_dividend income to mr mussman for with respect to the expenditures nitco made to lmn g petitioners concede that dollar_figure was constructive_dividend income to mr mussman in as to the work lmn g performed in connection with the indiana rsa venture and for rhys petitioners have failed to establish that nitco's payment for the work furthered nitco's interest and was of direct and substantial benefit to nitco as we have found mr mussman intended and planned to have the cellular telephone rights held by serv-u- cellular a corporation that he and one or more of his sons individually would own rhys was not an employee of nitco until after date and the work lmn g performed for rhys was billed before that date consequently we hold that all the expenditures that nitco made to lmn g were constructive_dividend income to mr mussman for rule a with respect to the balance of nitco's expenditures that has not been attributed to specific matters petitioners have failed to establish that these payments furthered nitco's interest and were of direct and substantial benefit to nitco consequently we hold that these payments were constructive_dividend income to mr mussman for dollar_figure rule a 22these constructive dividends to mr mussman of course will increase nitco’s dividend paid deduction in computing nitco’s accumulated_earnings_tax liability see sec_535 iv additions to tax sec_6653 and sec_6662 additions for negligence or intentional_disregard_of_rules_and_regulations in the notice_of_deficiency issued to nitco respondent determined that nitco was liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 equal to percent of the respective underpayments for and and under sec_6662 equal to percent of a portion of the underpayment for respondent determined that the 20-percent addition under sec_6662 should apply with respect to a dollar_figure portion of the underpayment for respondent further determined that nitco was liable for an addition_to_tax under sec_6653 for under sec_6653 an addition_to_tax equal to percent of the interest payable under sec_6601 is imposed with respect to the portion of the underpayment attributable to negligence respondent determined that the portion of the underpayment resulting from nitco's improper deduction of dollar_figure in legal expenses was attributable to negligence on nitco's part in the notice_of_deficiency issued to the mussmans respondent determined the mussmans were liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 equal to percent of the underpayment for and under sec_6662 equal to percent of the underpayment for respondent determined that the 20-percent addition under sec_6662 should apply with respect to the entire underpayment for negligence has been defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden of showing that they are not negligent rule a 58_tc_757 petitioners argue that nitco and the mussmans are not liable for additions to tax for negligence their contentions are as follows respondent has not rebutted any of the facts supporting the reasonableness of nitco's accumulations imposition of the accumulated_earnings_tax and any additional penalty is therefore unwarranted similarly imposing penalties for deducting the allegedly nondeductible attorneys' fees and other costs attributable to billing errors by outside attorneys or oversight by the independent accountant would also be improper none of any underpayment ultimately determined is attributable to negligence or intentional disregard we have previously held that nitco is liable for accumulated_earnings_tax for and because nitco accumulated its earnings beyond the reasonable_needs_of_the_business and was availed of for the purpose of avoiding income_tax with respect to its shareholders we further held that for and substantial business deductions for legal expenses that nitco claimed were not allowable to nitco under sec_162 because the expenditures failed to meet the gilmore origin-of- the-claim test we also held that mr mussman had large amounts of constructive_dividend income for and including the and legal expenses nitco had paid in litigating the constitutional challenge divestiture and enforcement actions petitioners have failed to establish nitco acted reasonably in claiming deductions for these legal expenses and the mussmans acted reasonably in not reporting nitco's payments of the and legal expenses as constructive_dividend income to mr mussman petitioners imply that the attorneys’ fees in the constitutional challenge divestiture and enforcement actions were deducted because the outside law firms had billed their work to nitco rather than to rhys and nicatv we are not convinced that nitco acted reasonably in deducting the fees it paid merely because the work had been billed to nitco indeed in one instance nitco still claimed a deduction with respect to its payment of dollar_figure to w c for certain dial one mobile work even though w c billed the legal work to rhys and not to nitco petitioners have now conceded that the dollar_figure payment is not deductible by nitco and was constructive_dividend income to mr mussman with respect to the purported advice petitioners received from the accountant we are not satisfied that the accountant was apprised of all the relevant facts including the fact that the activities nitco engaged in with respect to nicatv were not undertaken by nitco with a profit_motive see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 the record fails to disclose what specifically the accountant was told or was not told by nitco and mr mussman although reliance on the advice of qualified professional advisers may defeat a finding of negligence under certain circumstances petitioners have not established that the reliance in the instant cases was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners generally have failed to carry their burden in establishing that all or parts of their respective underpayments were not attributable to negligence rule a we hold that nitco is liable for additions to tax for negligence under sec_6653 and b for and and under sec_6662 for the sec_6662 addition applies with respect to that part of the dollar_figure portion of the underpayment for that respondent determined to be attributable to negligence or intentional disregard of rules or regulations which we have sustained we further hold that nitco will be liable for an addition_to_tax under sec_6653 for with respect to the portion of the underpayment for attributable to nitco's improper deduction of certain legal expenses similarly we hold that the mussmans are liable for additions to tax for negligence under sec_6653 for and under sec_6662 for the sec_6662 addition applies with respect to the entire underpayment for sec_6661 additions for substantial_understatement in the notice_of_deficiency issued to nitco respondent determined that nitco was liable for additions to tax for substantial_understatement_of_income_tax liability under sec_6661 for and in the notice_of_deficiency issued to the mussmans respondent determined the mussmans were liable for an addition_to_tax for substantial_understatement under sec_6661 for sec_6661 provides for an addition_to_tax for substantial_understatement_of_income_tax equal to percent of the amount of the underpayment attributable to such understatement for the taxable_year to be considered substantial the understatement must exceed the greater of dollar_figure dollar_figure in the case of a corporation like nitco or percent of the tax required to be shown on the return sec_6661 the amount of the understatement is reduced by the portion of the understatement attributable to any nontax shelter item for which there is either substantial_authority for the taxpayer's return position or adequate_disclosure on the return sec_6661 nitco understated its tax for and the mussmans understated their tax for these respective understatements were substantial petitioners have not asserted that the understatements should be reduced under sec_6661 or that respondent should have waived all or any part of the additions to tax under sec_6661dollar_figure we hold that nitco is liable for additions to tax under sec_6661 for and and that the mussmans are liable for an addition_to_tax under sec_6661 for decisions will be entered under rule 23on brief petitioners make the vague argument that they should not be held liable for the sec_6661 additions to tax because the substantial_understatement_penalty is computational and thus may not apply if it does the penalty is inappropriate because reasonable_cause can be found for the understatement however reasonable_cause standing alone is not a sufficient basis for avoiding liability with respect to the sec_6661 addition see h conf rept pincite 1982_2_cb_600 at any rate petitioners have failed to establish there was substantial_authority for their return positions or reasonable disclosure on their returns or respondent should have waived all or part of the additions rule a
